                 Case 2:20-cv-00328-BJR Document 10 Filed 05/12/20 Page 1 of 1



                                                                 The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     LANDMARK TECHNOLOGY A, LLC
 9
                                         Plaintiff,   Civil Action No. 2:20-cv-00328-BJR
10
            v.
11                                                    ORDER GRANTING PLAINTIFF’S
                                                      UNOPPOSED MOTION TO EXTEND
12   TOM BIHN, INC.,                                  TIME FOR DEFENDANT TO RESPOND
                                                      TO COMPLAINT
13                                   Defendants.
14

15

16          THIS MATTER is before the Court of the Unopposed Motion to Extend Time for

17   Defendant to Respond to the Complaint. Having considered the Motion and all pleadings and

18   files herein, IT IS HEREBY ORDERED THAT the Motion is GRANTED. The Court sets

19   the following deadlines:

20         Defendant’s deadline to respond to Complaint – May 15, 2020 (Currently due April 15,

21          2020)

22         Initial Disclosures Deadline – June 4, 2020 (Currently set for May 4, 2020)

23         Joint Status Report – June 11, 2020 (Currently set for May 11, 2020)

24    DATED this 11th day of May, 2020.

25

26
                                                           __________________________________
                                                           The Honorable Barbara J. Rothstein
                                                           United States District Court Judge

     ORDER UNOPPOSED MOTION TO EXTEND TIME FOR
     DEFENDANT TO RESPOND TO COMPLAINT- 1
     Case No. 2:20-cv-00328-BJR
